DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 3 December 2021 is hereby acknowledged. Claims 16, 18-20, 24, 27, 30, 31, and 34-37 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3 December 2021. In particular, claim 16 has been amended to require specific amounts of components. For this reason, the present action is properly made final.

Terminal Disclaimer
The terminal disclaimer filed on 3 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing on US Pat. App. Ser. No. 16/347,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Claims 16, 19, 27, 30, 31, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claim(s) 16, 19, 27, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0014012 (“Stapperfenne”) in view of WO 2014/006031 A1 (“Penning”).
As to claim 16, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087). The same example is calculated to contain, on solids basis, 79 % polyester, 4% benzoguanamine, 10 % of isocyanate, and 16 % of phenol resin, which are within recited ranges (whether the weight percent is interpreted as each of isocyanate and phenol, or phenol and isocyanate together).
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the coating method using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent 
As to claim 19, while the recited amount of benzoguanamine is not exemplified in conjunction with the isocyanate and phenol, Stapperfenne teaches that the amount of benzoguanamine resin is preferably in the range of 2 to 10 wt % (para. 0058), and thus the use of benzoguanamine, including within the recited range, is an obvious modification given that Stapperfenne teaches that recited amounts are within the preferred range.
As to claim 36, Stapperfenne does not teach the recited flexibility and scratch resistance. However, since Stapperfenne teaches the same composition as recited, it is presumed to have the same properties, i.e., being able to be cured to a film having he recited flexibility and scratch resistance as recited.
As to claim 27, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087). The same example is calculated to contain, on solids basis, 79 % polyester, 4% benzoguanamine, 10 % of isocyanate, and 16 % of phenol resin, which are within recited ranges (whether the weight percent is interpreted as each of isocyanate and phenol, or phenol and isocyanate together).
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).

As to claim 30, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches the use of the composition on a metal substrate, specifically tinplate for making cans (para. 0095), specifically for food or beverage (para. 0035) but does not teach the use of chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the coated can using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 30.
As to claim 31, while Stapperfenne does not explicitly state that the coating is applied to a seam line or weld along the body, it teaches that the sheet used to form the can is coated (para. 0006), which would necessarily include any portion of a seam formed thereon.

Allowable Subject Matter
Claims 18, 20, 24, 34, 35, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: In particular, Stapperfenne in view of Penning, while teaching the same coating composition as the undercoat, does not teach or suggest a system with a powder topcoat. Gibanel (US 2016/0272576), while teaching a powder coating, does not provide sufficient guidance to the two part coating having base coat of the recited compositions with a powder topcoat.

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 
Applicant argues, with the support of a declaration by Mario Pilati, against the combination of Stapperfenne and Penning on the grounds that the use of the recited polyester coating in conjunction with chromium free tinplate substrate provides unexpected results. The evidence provided is not commensurate in scope with the claims. In particular, one composition according to the invention is being compared with several other compositions, of which the quantity and type of components is unknown, other than containing a polyester or epoxy, and one or more of the recited components. This is not adequate to show any unexpected result from the broadly recited combination of polyester, benzoguanamine or derivative, phenol, and isocyanate crosslinkers on a chromium free substrate. This is especially the case where each of those recited components encompasses hundreds of different compounds, and where specific amounts of each components are not being claimed. The fact that the claims now limit the respective amounts of the components does not change this assessment, especially where so little is known about the comparative examples.

The Office recommends amending the claims to more clearly distinguish the coating composition over the compositions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764